                   Case 21-50217-KBO                  Doc 10        Filed 08/16/21           Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE
    In re:                                                                      Chapter 7

    BAYOU STEEL BD HOLDINGS, LLC, et al.,1                                      Case No. 19-12153 (KBO)

                                     Debtors.                                   (Jointly Administered)

    GEORGE L. MILLER, in his capacity as Chapter 7                              Adv. Proc. No. 21-50217 (KBO)
    Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
    et al.,

                                    Plaintiff,

    vs.                                                                          Ref. Docket No. 8
    PITTSBURGH LOGISTICS SYSTEMS, INC. dba
    PLS LOGISTICS SERVICES,

                                    Defendant.

ORDER APPROVING STIPULATION REGARDING APPOINTMENT OF MEDIATOR

                    Upon consideration of the Stipulation Regarding Appointment of Mediator (the

“Stipulation”) filed by the Chapter 7 Trustee and the Defendant; and the Court having reviewed

the Stipulation, a copy of which is attached hereto as Exhibit 1; and good cause appearing for

the relief requested therein, it is hereby ORDERED THAT:

             1.     The Stipulation, attached hereto as Exhibit 1, is approved in its entirety.

             2.     No later than sixty (60) days following entry of this Order, either:

                    a. the Mediator must file a status report regarding the status or outcome of
                       mediation (or sooner if the Parties reach a resolution), which status report may
                       indicate the Parties wish to continue mediation and will provide a date certain
                       by which a further status report will be filed with the Court; provided,
                       however, that if mediation is not successful, the Mediator will file a status
                       report so indicating within fourteen (14) days of such determination, and the
                       Parties will thereafter be obligated to comply with paragraph 2(b) of this
                       Order in promptly noticing a Rule 16 scheduling conference; or
1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC, a Delaware
limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).



DOCS_DE:235153.1 57095/002
                 Case 21-50217-KBO         Doc 10      Filed 08/16/21     Page 2 of 2




                 b. the Parties must file a notice to schedule a Rule 16 scheduling conference to
                    consider entry of a proposed scheduling order for this adversary proceeding.

        3.       This Court retains jurisdiction with respect to all matters arising from or related to

the implementation or interpretation of this Order.




    Dated: August 16th, 2021                            KAREN B. OWENS
    Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE



DOCS_DE:235153.1 57095/002                         2
